

115 HR 144 IH: Corporate Crime Database Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 144IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Conyers introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a corporate crime database, and for other purposes.
	
 1.Short titleThis Act may be cited as the Corporate Crime Database Act. 2.Attorney General to acquire data on corporate-related crimeUnder the authority of section 534 of title 28, United States Code, and in accordance with this Act, the Attorney General shall acquire data, for each calendar year, regarding all administrative, civil, and criminal judicial proceedings initiated or concluded by the Federal Government and State governments against any corporation or corporate official acting in an official capacity involving a felony or misdemeanor charge or any civil charge where potential fines may be $1,000 or more.
		3.Administrative details
 (a)Reporting by Federal agenciesEach department and agency within the Federal Government shall report details about all administrative, civil, and criminal judicial proceedings initiated or concluded in that department or agency’s jurisdiction to the Attorney General in a uniform manner and in a form prescribed by the Attorney General.
 (b)GuidelinesThe Attorney General shall establish guidelines for the collection of data and otherwise to carry out the purposes of this Act.
 (c)Treatment of causes of actionNothing in this Act creates a cause of action or a right to bring an action. This Act does not limit any existing cause of action or right to bring an action.
 4.Public Web siteThe Attorney General shall establish and maintain a publicly available Web site with a database of information regarding improper conduct by all corporations with revenues, as determined under rules prescribed by the Attorney General, of over $1,000,000,000 per annum.
 5.Information included in databaseThe database— (1)shall consist of information regarding all administrative, civil, and criminal judicial proceedings initiated or concluded by the Federal Government and State governments against any corporation or corporate official acting in an official capacity involving a felony or misdemeanor charge or any civil charge where potential fines may be $1,000 or more; and
 (2)shall include, for each proceeding, a brief description of the proceeding, including the agency bringing the charge, the charge, the name of the company charged, the ultimate parent company of the company charged, the locations of both the company and parent company, and the outcome of the action if any, including plea agreements, consent decrees, findings of innocence, convictions, fines and other penalties.
 6.Input of dataThe Attorney General shall design and maintain the database in a manner that allows the appropriate officials of each Federal department or agency directly to input and update in the database information relating to actions that department or agency has taken with regard to criminal or civil enforcement actions.
 7.ReportThe Attorney General shall prepare an annual report to Congress detailing the number of civil, administrative, and criminal enforcement actions brought against any corporation or corporate official acting in an official capacity as well as the ultimate disposition (including the magnitude and category of any penalties assessed).
		